Appeal by the defendant from three judgments of the Supreme Court, Queens County (Sherman, J.), all rendered March 8, 1984, convicting him of attempted robbery in the second degree under indictment No. 1668/83, robbery in the first degree under indictment No. 3052/83, and robbery in the first degree under indictment No. 3132/83, upon his pleas of guilty, and imposing sentences.
Ordered that the judgments are affirmed.
We have reviewed the record and agree with the defendant’s assigned counsel that there are no meritorious issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see, Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf., People v Gonzalez, 47 NY2d 606). Thompson, J. P., Bracken, Brown, Weinstein and Spatt, JJ., concur.